United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1030
                         ___________________________

                                  Jackie D. Johnson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 Terry Burton, Arkansas State Police Badge #312

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                              Submitted: July 29, 2014
                                Filed: July 31, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Jackie Johnson appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his civil complaint, in which he claimed violations of his Fourth

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
and Eighth Amendment rights. Upon careful de novo review, we conclude that the
district court did not err in dismissing Johnson’s claims, which we agree were
asserted against the named defendant in his official capacity only, and were thus
barred by the Eleventh Amendment. See Minn. Majority v. Mansky, 708 F.3d 1051,
1055 (8th Cir.) (de novo review of Rule 12(b)(6) dismissal), cert. denied, 134 S. Ct.
824 (2013); Reynolds v. Dormire, 636 F.3d 976, 981 (8th Cir. 2011) (official-capacity
damages claims are barred by Eleventh Amendment); Baker v. Chisom, 501 F.3d 920,
923-24 (8th Cir. 2007) (if complaint is silent about capacity in which defendant is
sued, district court interprets complaint as including only official-capacity claims).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-